Citation Nr: 1451968	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming



THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative changes in the thoracic spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to March 2005.  He also served on active duty for training from April 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Cheyenne, Wyoming RO, which in pertinent part granted service connection for degenerative changes in the thoracic spine and assigned a noncompensable rating.  An interim [February 2012] rating decision increased the initial rating for the thoracic spine disability to 10 percent.

In an October 2010 notice of disagreement, the Veteran initiated an appeal regarding several other issues from the December 2009 rating decision.  However, his July 2012 substantive appeal limited his appeal to the issue of his back disability.

In his July 2012 substantive appeal, the Veteran stated that he was appealing an issue regarding the rating assigned for PTSD.  However, the Veteran did not initiate an appeal regarding PTSD in his October 2010 notice of disagreement, and the November 2009 rating decision had already become final.  Thus the July 2012 statement could not be accepted as a timely notice of disagreement.  He was so advised in a September 2012 rating decision, which also granted the claim of increase, to 50 percent, for PTSD, and he did not appeal that determination.  Accordingly, the Board will not address the PTSD issue herein.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his thoracic spine disability has worsened since the most recent (January 2012) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (nearly three years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current rating does not reflect his current back symptoms.  In his July 2012 substantive appeal, the Veteran reported that his pain greatly limited his activity levels, and he could stand or sit for at most 20 minutes before needing to sit or lie down.  His July 2012 statement arguably advances an implicit claim that the service connected back disability is more severe than shown on the 2012 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

In addition, in 2012 he referred to the fact that "[o]n 15 June I had MRI studies done at the Salt Lake VAMC which show more damage than was previously believed to exist."  A review of the claims file reveals no updated VA treatment records since 2009.  Accordingly, updated VA treatment records, including the June 2012 MRI report from the Salt Lake VAMC, should be associated with the record.    

In July 2014 correspondence, the Veteran's representative requested a Decision Review Officer (DRO) hearing as the Boise RO as the Veteran had moved to Idaho.  The Veteran has not yet been scheduled for the requested DRO hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a DRO at the Boise, Idaho RO, pertaining to the claim for a higher rating for the service-connected thoracic spine disability.

2. Secure for the record copies of the complete updated VA clinical records.  In particular, a June 15, 2012 MRI report from the Salt Lake City VAMC should be included in the record.  

3. Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected thoracic spine disability.  The Veteran's claims file (including this remand) must be furnished to the examiner for review in connection with the examination.  

The examiner must explain the rationale for all opinions provided, citing to supporting factual data.

4. After completion of the above and any additional development deemed necessary, review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



